Citation Nr: 1643177	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease status post artery bypass graft.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.

In July 2016, the Veteran appeared before the undersigned and delivered sworn testimony at a video-conference hearing.  The Veteran, through his representative, provided testimony at the hearing that his original claim for service connection was received in March 1984 letter and it remained as a pending compensation claim.


FINDINGS OF FACT

1.  An application for compensation and pension was received March 2, 1984, which identified "heart problems" as the disability for which benefits were sought.

2.  The Portland RO sent the Veteran a letter requesting evidence in support of his claim in April 1984 that referenced the Veteran's pending "compensation" claim.

3.  The Portland RO obtained a VA examination in July 1984 regarding the Veteran's cardiac disability.

4.  In an August 1984 notification letter, the RO denied entitlement to pension benefits only, including no information regarding compensation on a service connection basis.

5.  There is no indication the Veteran's March 2, 1984, claim for service connection was implicitly or explicitly denied by the July 1984 notification letter and it remained as a pending compensation claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease status post artery bypass graft have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Laws and Regulations

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014).

The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b) (West 2014).  An original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110 (B) (West 2014).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA benefits, whether formal or informal, remains pending until finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960  (Fed. Cir. 2009); 38 C.F.R. § 3.160 (c)(2016); see also Ingram v. Nicholson, 21 Vet. App. 232, 240   (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").

Analysis

As noted above, an application for compensation and pension was received on March 2, 1984, and this application identified "heart problems" as the disability for which benefits were sought.  In an April 1984 correspondence, the RO informed the Veteran that it was processing his claim, but, before further action could be taken on his compensation claim, additional evidence was required to show that his claimed disabilities had been treated since his discharge from service.  The Veteran responded in a June 1984 statement in support of claim that he had received treatment for his condition at the Roseburg and Portland VAMCs.  

After various development actions, the RO denied entitlement to pension benefits in a July 1984 notification letter. The July 1984 correspondence, however, did not reference or even allude to the pending compensation claim, for which the RO had requested evidence such as VA medical treatment records and a VA examination.

Accordingly, the Board finds that the Veteran's March 2, 1984 claim for compensation was not explicitly or implicitly denied in the July 1984 notification letter.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010); see also Ingram, 21 Vet.App. at 240.  Although the U.S. Court of Appeals for the Federal Circuit has held that "a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim," Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008), here, there was no intervening final denial of the Veteran's claim, prior to the RO's grant of service connection in its February 2011 rating decision.  Indeed, the Veteran's instant appeal stems from his disagreement with the effective date assigned for the grant of service connection, which is the appropriate procedural vehicle for asserting entitlement to an earlier effective date based on a prior pending claim.  See Ingram, 21 Vet.App. at 240-41 (holding that direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim).  

Although the Veteran's representative has asserted entitlement to an earlier effective date based on the special rules VA has promulgated for the grant of presumptive service connection based on exposures to herbicides, pursuant to orders in the Nehmer litigation, see 38 C.F.R. § 3.816, here, at the time the Veteran filed his November 2010 service connection claim indicating an intent to file a claim for service connection for a cardiac disability, which was favorably decided in February 2011, the Veteran, in actuality, already had a pending and unadjudicated claim for this disability.  But see 38 C.F.R. § 3.816(c)(2).  

A claim will not become final if VA has failed to act upon the claim or has failed to notify the claimant of the denial of his claim or of his right to appeal an adverse decision. Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). Moreover, if a claim is left pending, it can be addressed when a subsequent claim for the same disability is adjudicated by VA, in which case the effective date for any award of benefits will be the effective date applicable to the original claim. Adams v. Shinseki, 568 F.3d 956 (Fed.Cir.2009) (adopting the framework used in Ingram).  Here, the Veteran's March 2, 1984, application for disability compensation benefits based on a cardiac disability was first addressed in the February 2011 rating decision granting the Veteran disability compensation benefits.  

As noted above, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for coronary artery disease, status post coronary artery bypass graft based on exposure to herbicides in service.  VA treatment records dated February 1984 indicate that the Veteran manifested coronary artery disease and underwent a bypass graft in February 1984.  After consideration of all the applicable regulations and laws, the Board finds that the Veteran's March 2, 1984, application was a formal claim that was pending and had not been finally adjudicated as of November 17, 2010, the date VA received his second claim for service connection for a coronary artery disease disability.   38 C.F.R. § 3.160 (c) (2016).  The Board therefore finds that the date of receipt of the application for service connection is March 2, 1984, and an effective date of the same for the grant of service connection for coronary artery disease is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

Finally, the Board notes that the Veteran did not separate from service due to a physical disability.  Further, the Veteran separated from service in 1967.  Therefore, as he did not file a claim until more than one year after 1967, the exception found at 38 U.S.C.A. § 5110 (b) is not applicable.

ORDER

An effective date of March 2, 1984, for service connection coronary artery disease status post artery bypass graft is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


